DETAILED ACTION
 	Claims 1, 2, 5-14,16 and 18-19 are pending and claims 3, 4, 15,17 and 20 have been cancelled.
	This action is in response to the amendment filed 8/8/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/6/2020 was acknowledged. Claims 6 and 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/6/2020. 



Response to Arguments
Applicant’s arguments, filed 8/8/2022, with respect to the rejection(s) of pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tranovich et al.
Applicant’s arguments with respect to the pending claim(s)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendment necessitated the new grounds for the obviousness rejections, this action has been made Final.

Claim Objections
Applicant’s amendment overcomes the prior objection.
Claims 5 and 16 are objected to because of the following informalities:  “an end” should be - -the end - -.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8,10-14, 16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skeats et al. (US 3,158,006) in view of Tranovich et al. (US 6923212).
Regarding claim 1, Skeats et al. disclose a reversing valve (16, see Fig. 1) for use in a heat pump system (col. 1, lns. 10-19, col.2, lns. 24-32), the reversing valve comprising: 
a housing (26) having multiple ports (25,31-33); 
a slider (27) positioned in a cavity (the cavity in 26 that the slider is installed within) of the housing, the slider having a first channel (30) and a second channel (28) that are fluidly separated from each other and extend from a first side (top side) of the slider to a second side (bottom side) of the slider, and
a third channel (29) that is fluidly separated from the first channel and the second channel and extends from a first location (the location of 29 at port 32 in Figure 1) on the first side of the slider to a second location (the location of 29 at port 31 in Figure 1) on the first side of the slider, 
wherein the multiple ports and the first channel, the second channel, and the third channel define refrigerant flow paths (45,54,56) depending on a position of the slider in the cavity of the housing.

Skeats et al. are silent to having the slider valve as being an electronic reversing valve having,
a rotor positioned in the cavity of the housing; and
a shaft having an end portion, the shaft attached to the rotor and the end portion attached to a threaded attachment hole of the  slider in a laterally fixed position, wherein the shaft is rotatable about the end portion and the shaft is moveable laterally within the cavity of the housing and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator.

Tranovich et al. disclose an electronic reversing valve having,
a rotor (74, see Fig. 1) positioned in the cavity (the area surrounding 74 through and into 16 surrounding 14) of the housing; and
a shaft (42,42,32) having an end portion (32), the shaft attached to the rotor (as seen in Figure 1) and the end portion attached to a threaded attachment hole (col. 6,lns. 44-47) of the slider (at spool bore 124) in a laterally fixed position, wherein the shaft is rotatable about (it is near the end portion there being considered about the end portion) the end portion and the shaft is moveable laterally within the cavity of the housing, and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator (62) positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator (62 is an electric motor and therefor meets the limitations regarding the magnetic force, as is well known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a rotor, shaft and stator as taught by Tranovich et al. for the pneumatically controlled valve (19) of Skeats et al. to have, an electronic reversing valve having, a rotor positioned in the cavity of the housing; and a shaft having an end portion, the shaft attached to the rotor and the end portion attached to a threaded attachment hole of the  slider in a laterally fixed position, wherein the shaft is rotatable about the end portion and the shaft is moveable laterally within the cavity of the housing and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator, in order to have an actuator with a fail safe system that has a low cost of simple construction and easily maintainable which can be used in the event of an occurrence of a failure of the servo system (Tranovich et al, col.1, lns. 18-22, col. 2, lns. 22-34). 
 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric actuator as taught by Tranovich et al. for the pneumatically operated actuator valve of Skeats et al., since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.

 	Regarding claim 2, Tranovich et al. disclose the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is opposite to the first direction (col.4,lns. 37-43).

Regarding claim 5, Tranovich et al. disclose an end portion of the shaft is attached to the slider (col.6,lns. 44-47) and wherein the shaft is rotatable relative to the slider (col. 6,lns. 41-44).

Regarding claim 8, Tranovich et al. disclose the stator (62, as shown in Fig. 1) is annularly positioned around (considered as being “near” in a broadest reasonable interpretation) a portion (the left end portion the housing which abuts 62) of the housing such that the stator is at least partially aligned with the rotor (as shown in Figure 1, the stator is coaxial with the rotor and therefore considered as being aligned).

Regarding claim 10, Skeats et al. disclose the multiple ports include: 
an outdoor unit connection port (31); 
an indoor unit connection port (33); 
a discharge line input port (25) designed to be fluidly coupled to a discharge port (the port of 14 connected with line 23) of a compressor (14) of the heat pump system; and 
a suction line output port (32) designed to be fluidly coupled to a suction port (the port of 14 connecting with line 56) of the compressor of the heat pump system.

Regarding claim 11, Skeats et al. disclose wherein the discharge line input port, the first channel, and the indoor unit connection port define a first refrigerant flow path (45, see Fig. 1) when the slider is in a first position (see Fig. 1) and wherein the discharge line input port, the second channel, and the outdoor unit connection port define a second refrigerant flow path (54) when the slider is in a second position (see Fig. 2). 

Regarding claim 12, Skeats et al. disclose “a” third channel (29) formed in the slider, the third channel extending along a portion (the upper portion on 27 from port 31 to 32) of the first side (top side) of the slider, wherein the outdoor unit connection port, the third channel, and the suction line output port define a third refrigerant flow path (54 to 29 to 56, see Figure 1) when the slider is in the first position and wherein the indoor unit connection port, the third channel, and the suction line output port define a fourth refrigerant flow path (45 to 29 to 56) when the slider is in the second position (see Fig. 2). 

Regarding claim 13, Skeats et al. disclose a slider assembly of a reversing valve (16, see Fig. 1) for use in a heat pump system (col. 1, lns. 10-19, col.2, lns. 24-32), the slider assembly comprising: 
a slider (27) having a first channel (30) and a second channel (28) that are fluidly separated from each other and extend through the slider from a first side (top side) of the slider to a second side (bottom side) of the slider, and
a third channel (29) that is fluidly separated from the first channel and the second channel and extends from a first location (the location of 29 at port 32 in Figure 1) on the first side of the slider to a second location (the location of 29 at port 31 in Figure 1) on the first side of the slider. 

Skeats et al. are silent to having the slider valve as being an electronic reversing valve having,
a rotor positioned in the cavity of the housing; and
a shaft having an end portion, the shaft attached to the rotor and the end portion attached to a threaded attachment hole of the  slider in a laterally fixed position, wherein the shaft is rotatable about the end portion and the shaft is moveable laterally within the cavity of the housing and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator.
Tranovich et al. disclose an electronic reversing valve having,
a rotor (74, see Fig. 1) positioned in the cavity (the area surrounding 74 through and into 16 surrounding 14) of the housing; and
a shaft (42,42,32) having an end portion (32), the shaft attached to the rotor (as seen in Figure 1) and the end portion attached to a threaded attachment hole (col. 6,lns. 44-47) of the slider (at spool bore 124) in a laterally fixed position, wherein the shaft is rotatable about (it is near the end portion there being considered about the end portion) the end portion and the shaft is moveable laterally within the cavity of the housing, and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator (62) positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator (62 is an electric motor and therefor meets the limitations regarding the magnetic force, as is well known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a rotor, shaft and stator as taught by Tranovich et al. for the pneumatically controlled valve (19) of Skeats et al. to have, an electronic reversing valve having, a rotor positioned in the cavity of the housing; and a shaft having an end portion, the shaft attached to the rotor and the end portion attached to a threaded attachment hole of the  slider in a laterally fixed position, wherein the shaft is rotatable about the end portion and the shaft is moveable laterally within the cavity of the housing and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator, in order to have an actuator with a fail safe system that has a low cost of simple construction and easily maintainable which can be used in the event of an occurrence of a failure of the servo system (Tranovich et al, col.1, lns. 18-22, col. 2, lns. 22-34). 
 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric actuator as taught by Tranovich et al. for the pneumatically operated actuator valve of Skeats et al., since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.



Regarding claim 14, Tranovich et al. disclose that the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is opposite to the first direction (col.4,lns. 37-43).

Regarding claim 16, Tranovich et al. disclose an end portion of the shaft is attached to the slider (col.6,lns. 44-47) and wherein the shaft is rotatable relative to the slider (col. 6,lns. 41-44).


Regarding claim 18, Skeats et al. disclose a heat pump system (as shown in Figure 1) comprising: an indoor coil (10); an outdoor coil (12); a compressor (14); and 
a reversing valve (16), wherein the reversing valve comprises: 
a housing (26) having multiple ports (25,31-33); 
a slider (27) positioned in the cavity of the housing, the slider having
 a first channel (30) and a second channel (28) that are fluidly separated from each other and extend from a first side of the slider to a second side of the slider, wherein the multiple ports and the first channel and the second channel, define refrigerant flow paths (45,54)  between the compressor, and the indoor coil and the outdoor coil based on a position (the positions of 16 shown in figures 1,2) of the slider in the cavity of the housing. 

Skeats et al. are silent to having the slider valve as being an electronic reversing valve having,
a rotor positioned in the cavity of the housing; and
a shaft having an end portion, the shaft attached to the rotor and the end portion attached to a threaded attachment hole of the  slider in a laterally fixed position, wherein the shaft is rotatable about the end portion and the shaft is moveable laterally within the cavity of the housing and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator.
Tranovich et al. disclose an electronic reversing valve having,
a rotor (74, see Fig. 1) positioned in the cavity (the area surrounding 74 through and into 16 surrounding 14) of the housing; and
a shaft (42,42,32) having an end portion (32), the shaft attached to the rotor (as seen in Figure 1) and the end portion attached to a threaded attachment hole (col. 6,lns. 44-47) of the slider (at spool bore 124) in a laterally fixed position, wherein the shaft is rotatable about (it is near the end portion there being considered about the end portion) the end portion and the shaft is moveable laterally within the cavity of the housing, and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator (62) positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator (62 is an electric motor and therefor meets the limitations regarding the magnetic force, as is well known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a rotor, shaft and stator as taught by Tranovich et al. for the pneumatically controlled valve (19) of Skeats et al. to have, an electronic reversing valve having, a rotor positioned in the cavity of the housing; and a shaft having an end portion, the shaft attached to the rotor and the end portion attached to a threaded attachment hole of the  slider in a laterally fixed position, wherein the shaft is rotatable about the end portion and the shaft is moveable laterally within the cavity of the housing and wherein the slider is moveable laterally within the cavity along with the shaft;
a stator positioned outside of the housing, wherein the rotor is designed to rotate in response to a magnetic force generated by the stator, in order to have an actuator with a fail safe system that has a low cost of simple construction and easily maintainable which can be used in the event of an occurrence of a failure of the servo system (Tranovich et al, col.1, lns. 18-22, col. 2, lns. 22-34). 
 Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electric actuator as taught by Tranovich et al. for the pneumatically operated actuator valve of Skeats et al., since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.



Regarding claim 19, Tranovich et al. disclose that the slider is moveable laterally away from the rotor when the rotor rotates in a first direction and wherein the slider is moveable laterally toward the rotor when the rotor rotates in a second direction that is opposite to the first direction (col.4,lns. 37-43).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Skeats et al.’006 and Tranovich et al. (US 6923212) in view of Saurwein (US 4526000).
Regarding claim 9, Skeats et al. and Tranovich et al. disclose all the features of the claimed invention although are silent to having, one or more bleed channels fluidly connecting the cavity of the housing with one or more channels of the multiple channels.
Saurwein teaches the use of one or more bleed channels (140,142, fig 3) fluidly connecting the cavity of the housing with one or more channels of the multiple channels.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ bleed channels, as taught by Saurwein into the combined device of Skeats et al. and Tranovich et al., to have, one or more bleed channels fluidly connecting the cavity of the housing with one or more channels of the multiple channels, in order to minimize shock to the system during operation (Saurwein col. 1, lns. 54-59). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753